Citation Nr: 0709681	
Decision Date: 04/03/07    Archive Date: 04/16/07

DOCKET NO.  04-36 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a temporary total rating due to treatment for 
a service-connected disability requiring convalescence, 
pursuant to 38 C.F.R. § 4.30.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The veteran had active service from August 1979 to 
November1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied entitlement to a temporary total disability 
rating under 38 C.F.R. § 4.30.


FINDING OF FACT

The record reflects that the veteran required, at most, a 12-
day period of convalescence due to surgical treatment (stent 
placement and balloon angioplasty) on May 6, 2003, for his 
service-connected coronary artery disease.


CONCLUSION OF LAW

The criteria for a temporary total rating due to treatment 
for a service-connected disability requiring convalescence 
have not been met.  38 C.F.R. § 4.30 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U. S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet.App. 537, 543 (2006).  

The Board finds that the VCAA notice requirements have been 
satisfied with respect to the veteran's claim, as he was sent 
a notice letter in November 2003, in which he was informed of 
VA's duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim.  Thus, the 
Board concludes that the notification received by the veteran 
adequately complied with the VCAA and subsequent interpretive 
authority, and that he has not been prejudiced by the notice 
and assistance provided by the RO.  In addition, it appears 
that all pertinent obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

In addition to the foregoing harmless-error analysis, to 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with this decision, the claim for a temporary 
total rating pursuant to 38 C.F.R. § 4.30 is being denied 
herein, and no disability ratings or effective dates will be 
assigned.  

II.  Factual Background

Private treatment records show that the veteran was 
hospitalized from May 6, 2003, to May 7, 2003, for stent 
placement and coronary balloon angioplasty.  A discharge 
summary shows that the veteran was hospitalized on May 6, 
2003, and underwent "percutaneous coronary intervention to 
his left anterior descending".  He had been admitted to an 
outside hospital recently for chest discomfort; a myocardial 
infarction was ruled out and he underwent an outpatient 
stress test which showed "anterior apical ischemia".  He 
then underwent coronary angiography, which revealed proximal 
to mid left anterior descending disease, which appeared to be 
high grade, and some mild right coronary artery narrowing.  
Because of the above findings and the veteran's request for 
stents, he was referred for an elective angioplasty.  Follow-
up treatment records show that on May 9, 2003, the veteran 
was found to be doing well clinically, and reported that his 
chest pain had resolved, but he had some shortness of breath 
going up stairs.  In June 2003 he was found to be doing well 
overall, with occasional episodes of left anterior chest 
tightness.

By September 2003 rating decision, the RO granted service 
connection for coronary artery disease, and assigned a 10 
percent disability rating, effective from May 23, 2003.  

Received from the veteran in October 2003, was a claim for a 
temporary total rating due to treatment for the service-
connected coronary artery disease, requiring convalescence, 
pursuant to 38 C.F.R. § 4.30.  

The veteran submitted a document titled "Return-to-Work 
Clearance for Off-the-Job Conditions", dated May 9, 2003.  
This document shows that his job was mail processor.  The 
veteran's attending physician, M.G., indicated that the total 
period that the veteran was unable to work was from April 10, 
2003, to May 10, 2003, and that he "may return to regular 
work, without restrictions" on May 18, 2003.  The time 
period that work restriction were required was from May 11, 
2003. to May 17, 2003.  

In another document (Form WH-380), submitted by the veteran, 
dated May 5, 2003, and certified by Dr. M.G., it was noted 
that the veteran was hospitalized on an observation basis on 
April 11, 2003, and after a myocardial infarction was ruled 
out, he was discharged.  Because of his continuing episodes 
of chest pain, the veteran was prevented from returning to 
work.  He underwent cardiac catheterization on May 2, 2003, 
and was found to have high grade stenosis in the left 
anterior descending artery of the heart.  A stent was 
recommended, but not available, and the plan was for stent 
implementation on May 5, 2003.  Dr. M.G. indicated that the 
veteran first presented on April 11, 2003, and that his 
current incapacity was anticipated until May 13, 2003. 

The veteran also submitted a copy of a request for leave 
under the Family and Medical Leave Act, dated May 5, 2000, by 
Dr. M.G., in which it was noted that the veteran was to work 
0 hours per day until released, and that his anticipated 
return to work date, without restrictions, was May 13, 2003.

III.  Analysis

A temporary total disability rating (100 percent) will be 
assigned when it is established by report at hospital 
discharge or outpatient release that entitlement is 
warranted.  Total ratings will be assigned under this section 
if treatment of a service-connected disability resulted in 
(1) surgery necessitating at least one month of 
convalescence, (2) surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for house confinement, or for continued use of 
wheelchair or crutches, (3) immobilization by cast, without 
surgery, of one major joint or more (emphasis added).  38 
C.F.R. § 4.30.

The veteran contends he is entitled to a temporary total 
disability rating under 38 C.F.R. § 4.30.  The record 
reflects that service connection is in effect for multiple 
disabilities, including hypertension, low back strain, 
coronary artery disease, residuals of left patella 
dislocation, and laceration scarring of the left arm, status 
post grafting.  Private treatment records show that he was 
hospitalized for two days, from May 6, 2003, to May 7, 2003, 
and underwent surgery (stent placement and balloon 
angioplasty) related to his service-connected coronary artery 
disease.  There is no competent evidence to show that due to 
this surgery the veteran required at least one month of 
convalescence, or that he had severe postoperative residuals, 
or that he required immobilization by cast.  38 C.F.R. 
§ 4.30.  Rather, the record reflects that he underwent 
surgery on May 6, 2003, was discharged on May 7, 2003, was 
found to be doing "clinically well" three days later, and 
was able to return to work, without any restrictions on May 
18, 2003.  

The veteran has claimed that, since his doctor indicated he 
was unable to work at all from April 10, 2003 to May 10, 
2003, he should be entitled to a temporary total rating under 
38 C.F.R. § 4.30.  However, since that specific period of 
time for the most part preceded the surgery he underwent on 
May 6, 2003, it may not be considered under 38 C.F.R. § 4.30 
as a period of convalescence.  Rather, the veteran's period 
of convalescence appears from the competent evidence of 
record to have been no more than 12 days in duration.  Thus, 
a temporary total disability rating is not warranted under 38 
C.F.R. § 4.30.


ORDER

A temporary total rating due to treatment for a service- 
connected disability requiring convalescence pursuant to 38 
C.F.R. § 4.30 is denied.



_________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


